The claimant, at the request of the State of Illinois, requested claimant to furnish Fideliey Bonds to cover certain employees in the State Grain Inspection Department, named in the-declaration, which it did. The proper charges for services are particularly itemized with the numbers of the policies and premiums due for each, showing a total amount of earned premiums by cancellation to be forty-three dollars and eighty-nine cents ($43.89), due from defendant to claimant. The declaration is properly verified and in due form, and supported by the evidence, all of which the State admits to be true. The claim is allowed and claimant awarded the sum of forty-three dollars and eighty-nine cents ($43.89).